Citation Nr: 0701624	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  99-02 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder secondary to a service-connected low back strain.  

2.  Entitlement to service connection for a bilateral hip 
disorder secondary to a service-connected low back strain.  

3.  Entitlement to a disability rating in excess of 20 
percent prior to September 26, 2003, and in excess of 40 
percent as of September 26, 2003, for a chronic low back 
strain.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1975 to August 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Offices (RO's).  In November 
1998, the Cleveland, Ohio RO denied an evaluation in excess 
of 20 percent for a chronic low back strain; and also denied 
service connection for bilateral hip and knee disorders, 
claimed as secondary to the service-connected back condition.  
In December 2003, the St. Petersburg, Florida RO granted a 40 
percent rating for the service-connected chronic low back 
strain, effective September 26, 2003.  Since this was not the 
highest rating or earliest effective date possible, the claim 
remains in appellate status.  

The case was previously before the Board in September 2003, 
it was remanded to afford the veteran a hearing.  In July 
2004, a hearing was held before the undersigned Veterans Law 
Judge, who is the Board member making this decision and who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

In January 2005, the Board again remanded the claim for 
private and VA treatment records.  Additional private and VA 
records were obtained.  The Board also asked the RO to 
clarify if the veteran was claming a total disability rating 
based on individual unemployability (TDIU).  The veteran was 
sent letters in September 2005 and February 2006 that 
informed him of the evidence needed to show entitlement to 
TDIU benefits.  A response is not of record.  In as much as 
the requested and necessary development has been completed.  
The Board now proceeds with its review of the appeal.  

The Board recently received a statement that the veteran 
disagreed with the denial of a clothing allowance and wanted 
a statement of the case.  Normally, where a claimant files a 
notice of disagreement (NOD) and the RO has not issued a 
statement of the case (SOC), the issue must be remanded to 
the RO for an SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).  However, a search of the record does not disclose a 
rating decision on a clothing allowance claim within the past 
year, so it would not be a timely NOD but could be considered 
a new claim.  Consequently, the claim is referred to the RO 
for appropriate disposition.  


FINDINGS OF FACT

1.  The veteran does not have a bilateral knee disorder 
secondary to a service-connected disability.  

2.  The veteran does not have a bilateral hip disorder 
secondary to a service-connected disability.  

3.  Prior to September 26, 2003, the service-connected 
chronic low back strain was manifested by limitation of 
motion and spasm and did not approximate a severe disability 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

4.  The service-connected chronic low back strain is not 
manifested by unfavorable ankylosis and does not produce any 
limitation which would approximate or be analogous to 
unfavorable ankylosis.  

5.  There are no objective neurological abnormalities 
associated with the service-connected chronic low back 
strain.  


CONCLUSIONS OF LAW

1.  A bilateral knee disorder is not proximately due to or 
the result of a service-connected injury.  38 C.F.R. 
§ 3.310(a) (2006).  

2.  A bilateral hip disorder is not proximately due to or the 
result of a service-connected injury.  38 C.F.R. § 3.310(a) 
(2006).   

3.  The criteria for a disability rating in excess of 20 
percent prior to September 26, 2003, for a chronic low back 
strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 
5295 (2003).  

4.  The criteria for a disability rating in excess of 40 
percent as of September 26, 2003, for a chronic low back 
strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.20 
and Codes 5295 (2003), 5237 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  See 38 C.F.R. § 3.303 (2006); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case, the veteran does not contend, nor does the 
evidence show that hip or knee disorders began or increased 
in severity during service.  Rather, the veteran asserts that 
he has hip and knee disorders as the result of his service-
connected chronic low back strain.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  Where proximate causation of the underlying 
nonservice-connected disability is not shown, secondary 
service connection may still be established for disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability or disabilities.  
See Allen, supra.

Discussion of the Evidence

The veteran is of the opinion that he has bilateral hip and 
knee disorders as the result of his service-connected chronic 
low back strain.  That is his claim.  His opinion is not 
evidence because he does not have the medical training and 
experience to link one medical diagnosis to another.  See 
38 C.F.R. § 3.159(a) (2006); see also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) quoting Frye v. United States, 293 
F.2d 1013, 1014 (1923).  During his July 2004 Board hearing, 
the veteran testified of burning pain in his hips and 
constant pain in his knees.  The veteran is competent to 
report what he experiences, but he does not have the medical 
expertise to diagnose hip or knee disorders or to link such 
disorders to another disability.  So, while his testimony is 
competent evidence as to his symptoms, it is not probative in 
determining the cause of those symptoms.  

The Board has reviewed the assembled medical evidence.  There 
are private and VA clinical notes of record.  Some of these 
records reflect the veteran's complaints; however, they will 
not be discussed in detail because they do not address 
matters pertinent to secondary service connection, such as 
diagnosis or causation of hip and knee disorders.  

The veteran's representative has asserted that the veteran's 
treating physician and chiropractor support his claim.  In 
March 2002, the veteran's chiropractor, D. A., D.C., wrote 
that the veteran was complaining of lower back pain 
bilaterally, with radiating pain to both legs and feet.  The 
chiropractor did not offer a diagnosis.  In his April 2005 
letter, the chiropractor reported that the veteran's 
condition consisted of a knee disorder, degenerating 
bilateral hip disorder and spinal degeneration throughout the 
spine with degenerating discs in the cervical, thoracic and 
lumbar regions.  Neither letter actually provided a hip or 
knee diagnosis or expressed an opinion that the service-
connected disability caused a separate hip or knee 
disability.  

In a statement dated in April 2005, C. J. C., M.D., wrote 
that the veteran was a patient of his at the VA Medical 
Center (VAMC).  He was being followed for conditions 
including chronic low back and bilateral knee pain, which 
were being evaluated.  He also had low hip pain.  It was 
noted that the veteran injured his back in service and had 
concomitant pain since then.  His hips and knees developed 
the onset of pain approximately 6 years earlier as a result 
of overcompensating for low back pain.  The veteran's 
examination was reported to reveal pain, on palpation and 
manipulation of the lower back, leg extension and flexion, at 
both the hips and lower knees.  He had subjective 4+/5 
weakness at the hips and knees.  Here, a VA physician links 
hip and knee pain to the veteran's service-connected back 
disorder, but he does not identify or diagnose any separate 
knee or hip disability.  

The remainder of the evidence is against the claim.  The 
veteran was afforded an orthopedic examination, for VA 
purposes, in September 1998.  The veteran complained of 
chronic low back pain, with pain radiating into the lower 
extremities.  The pain was particularly bothersome at both 
hips, both knees, and both ankles.  Examination showed 
limitation of motion.  Neurologic testing in the lower 
extremities showed active and symmetrical deep tendon 
reflexes, normal muscle strength, a normal sensory 
examination, and negative straight leg raising.  X-ray 
studies of the lumbosacral spine, both hips, and both knees 
were normal.  The diagnosis was chronic lumbosacral strain 
with referred pain into both lower extremities.  The examiner 
repeated that the veteran had lower back pain which radiated 
into his lower extremities.  He noted that there were no 
neurologic signs or radiculopathy and he found no 
abnormalities of any joints of the lower extremities.  The 
X-rays of the hips and knees were normal.  It was the 
examiner's opinion that the pain in the lower extremities was 
due to referred pain from the lower back and not due to a 
local disease, impairment or dysfunction.  

The report of the November 2003 orthopedic examination of the 
veteran, done for VA, recorded the veteran's complaint of low 
back pain radiating into the hips.  He denied any significant 
lower radicular symptoms.  Examination disclosed a limitation 
of lumbar spine motion.  Straight leg raising was negative.  
Testing of the lower extremity muscle groups showed 5/5 
strength.  There was no gross dermatomal sensory loss.  
Achilles and patellar reflexes were 1+, bilaterally.  The 
dorsalis pedis pulse was 1+.  X-rays disclosed some early 
spur formation with disk spaces preserved.  The clinical 
impression was a chronic lumbosacral strain and early lumbar 
degenerative disk disease with associated mechanical back 
pain without any evidence of significant radiculopathy.  
There was no diagnosis of a separate hip or knee disability.  

VA clinical notes show the veteran was in an automobile 
accident in June 2005, with injury to his midback, low back, 
right knee, and head.  X-rays of the right hip and left knee 
were negative.  The X-ray study of the lumbosacral spine 
revealed that the lumbar vertebral bodies were normal in 
stature and properly aligned.  The intervertebral disc spaces 
were normal.  The sacroiliac joints were symmetrical.  The 
impression was a negative examination of the lumbosacral 
spine.  

The veteran was afforded another examination by an orthopedic 
specialist for VA in June 2006.  The veteran stated that he 
had been developing bilateral hip and bilateral knee pain 
over the last 2 to 3 years, without any specific mechanism of 
injury.  He attributed it to his chronic lumbosacral strain.  
As to his hips, he described a sharp stabbing pain and 
pointed to the area of the posterior aspect over the 
sacroiliac joints.  He denied significant anterior hip pain 
or radiating medial adductor pain, which the examiner noted 
to be classic for hip pathology.  He also complained of 
occasional pain over the lateral aspect in the region of the 
greater trochanter of his right hip.  In his knees, the 
veteran complained of retropetallar pain, popping, and 
clicking, worse with standing for protracted periods of time 
and walking long distances.  The veteran denied any episodes 
of incapacitating bilateral knee or bilateral hip pain 
requiring bed rest or hospitalization.  

The doctor examined the hips and knees, reporting ranges of 
motion and normal neurovascular findings.  Both knees had 
pain on passive motion and patellofemoral crepitus.  The hips 
had pain on palpation.  X-rays of the right and left hips 
were negative, while studies of the right and left knee 
revealed early patellofemoral arthritis.  It was the clinical 
impression that the veteran had bilateral patellofemoral 
arthritis of the knees secondary to a normal aging process, 
trochanteric bursitis of the right hip, a normal left hip 
examination, and no evidence of arthritic degenerative 
changes in either hip by way of X-ray.  The doctor commented 
that based on the veteran's history, the claims folder, and 
the examination, the patellofemoral arthritis of both knees 
and the trochanteric bursitis of the right hip were the 
result of the normal aging process; and that these diagnoses 
were not the result of trauma in service; and that neither 
were adjunct to or aggravated by the service-connected back 
disability.  

Conclusion

The reports which would appear to support the veteran's claim 
merely show referred pain from his back and do not identify 
or diagnose any separate hip or knee disability.  For the 
June 2006 VA examination, a highly qualified orthopedic 
surgeon considered the history provided by the veteran, the 
claims file with its several other records and reports, and a 
thorough examination, including X-ray studies.  This led the 
doctor to conclude that the veteran's hip and knee 
disabilities were due to normal aging and not to the service-
connected low back disability.  The doctor was clear that the 
service-connected back disorder did not cause these hip and 
knee conditions and that it did not aggravate them.  This 
report is consistent with other medical reports of record and 
well supported by the doctor's findings as well as the 
record.  Thus, the Board finds that the best explanations by 
medical personnel provide a preponderance of evidence against 
the claim for secondary service connection.  As the 
preponderance of the evidence is against the veteran's claim 
for secondary service connection, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Increased Rating

An April 1777 rating decision granted service connection for 
an acute and chronic lumbosacral strain, rated as 20 percent 
disabling under diagnostic code 5295, effective from the day 
after the veteran completed his active service in August 
1976.  In July 1998, the veteran requested an increased 
rating.  


Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2006).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Prior to September 26, 2003, a lumbosacral strain was rated 
as 0 percent disabling if there were slight subjective 
symptoms only.  A 10 percent rating required characteristic 
pain on motion.  A 20 percent rating required muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  The next higher rating, 
and the maximum rating under this code, was 40 percent, which 
required a severe disability with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. Part 4, Code 
5295 (2003).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2006).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) Less 
movement than normal; (b) More movement than normal; (c) 
Weakened movement; (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations. 38 C.F.R. § 4.45 (2006).  

The rating criteria changed during the pendency of this 
claim.  Generally, in a claim for an increased rating, where 
the rating criteria are amended during the course of the 
appeal, the Board considers both the former and the current 
schedular criteria because, should an increased rating be 
warranted under the revised criteria, that award may not be 
made effective before the effective date of the change.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2006).  A review of the record demonstrates 
that the RO considered the old and new criteria for rating 
disabilities of the spine, and the veteran was made aware of 
the changes.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Effective September 26, 2003, (for diagnostic codes 5235 to 
5243 unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes) the general rating formula for diseases and 
injuries of the spine will be as follows, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  
        Unfavorable ankylosis of the entire spine will be rated 
as 100 percent disabling; 
        Unfavorable ankylosis of the entire thoracolumbar spine 
will be rated as 50 percent disabling;
        Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine will be rated as 40 percent disabling; 
        
        Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
        Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  
        Note (3): In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  
        Note (4): Round each range of motion measurement to the 
nearest five degrees.  
        Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.
38 C.F.R. § 4.71a, Codes 5235-5243 (2006).  

Discussion of the Evidence, Prior to September 26, 2003

As noted above, the rating criteria changed during the 
pendency of the claim.  The old regulatory criteria must be 
applied prior to the effective date of the new criteria.  See 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997).  The new 
rating criteria are not retroactive and can only be applied 
as of the effective date of the change.  Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).  See also VAOPGCPREC 7-2003 
(Nov. 19, 2003).  Thus, the Board must look to the medical 
reports prior to September 26, 2003 to evaluate the 
disability prior to that date.   

VA and private clinical records are in evidence and mention 
various health problems, as well as back complaints.  These 
records will not be discussed in detail because they do not 
contain information to rate the disability.  

The report of the September 1998 VA orthopedic examination 
shows that the veteran's history was reviewed in detail.  He 
complained of chronic low back pain with radiation into the 
lower extremities.  On physical examination, the veteran was 
noted to have a slow and deliberate gait.  On forward 
bending, he could not touch his toes.  Lumbosacral flexion 
was to 45 degrees, extension to 15 degrees, and right and 
left lateral flexion to 15 degrees.  Neurologic testing 
showed active and symmetrical deep tendon reflexes, normal 
manual muscle strength, a normal sensory examination, and 
negative straight leg raising.  X-rays of the lumbosacral 
spine were normal.  

An initial report from the veteran's chiropractor, dated in 
March 2002, shows the veteran complained of low back pain 
with radiation down both extremities.  Digital palpation 
revealed marked paravertebral myospasms in the cervical, 
thoracic and lumbar regions.  These spasms are within the 
criteria for the 20 percent rating, and do not approximate 
the criteria for the higher rating.  Muscle grading was 
within normal limits.  Positive test results included 
Lasegue's, on the right; Fabere, bilaterally; and leg 
lowering, bilaterally.  There was pain on all ranges of 
motion, although the chiropractor did not report the range of 
motion or the point at which pain began.  X-rays of the 
lumbosacral spine were reported to disclose multiple flexion 
and rotational subluxation at L4, L5, and in the pelvis.  The 
diagnosis was a severe myofascial strain and irritation of 
the lumbar spine causing trauma and inflammatory reaction to 
paravertebral soft tissues with nerve root involvement traced 
to subluxation complex of L4, L5 and pelvic subluxations and 
lumbalgia.  

Analysis

In this case, the ratable evidence prior to September 26, 
2003 consists of the September 1998 VA examination report and 
the March 2002 report of the veteran's private chiropractor.  
The findings on these reports, including limitations of 
motion and spasm, are well within the criteria for the 20 
percent rating and do not approximate the findings required 
for a 40 percent evaluation.  38 C.F.R. § 4.7 (2006).  
Specifically, the findings show a loss of motion consistent 
with a 20 percent evaluation; and there are none of the 
criteria for a 40 percent rating, such as listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or abnormal mobility on forced 
motion.  Thus, the medical reports provide a preponderance of 
evidence which show that the criteria for a 20 percent rating 
were not met prior to September 26, 2003.  As the 
preponderance of the evidence is against a rating in excess 
of 20 percent prior to September 26, 2003, the benefit of the 
doubt doctrine is not applicable and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.

Discussion of the Evidence, as of September 26, 2003

The RO has assigned a 40 percent rating as of September 26, 
2003.  This is the highest rating which could be assigned 
under the previous diagnostic code 5295.  A higher rating 
could be assigned under the general rating formula for 
diseases and injuries of the spine effective September 26, 
2003; however, that would require unfavorable ankylosis of 
the entire thoracolumbar spine for a 50 percent rating or 
unfavorable ankylosis of the entire spine for a 100 percent 
rating.  For rating purposes, unfavorable ankylosis means the 
entire thoracolumbar spine or the entire spine is fixed in 
flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  There is no competent medical 
evidence of any of those manifestations in this case.  

The veteran's July 2004 Board hearing testimony described his 
back pain.  He reported that he wore a brace to ease the 
pain.  The pain was brought on by standing, walking, and long 
trips.  Laying down, with heat helped the pain.  He did not 
describe any limitation which would amount to unfavorable 
ankylosis.  

In this case, the evidence includes X-rays studies in 
September 1998, November 2003, and June 2006, as well as by 
the chiropractor in March 2002.  These studies do not show 
the bony fixation of ankylosis, but rather show minimal, if 
any, bony changes.  The X-ray studies combined with the 
findings of some motion on these VA and private examinations 
provide a preponderance of evidence which establishes that 
the service-connected disability does not approximate and is 
not analogous to the unfavorable ankylosis required for a 
higher rating under the criteria effective September 26, 
2003.  38 C.F.R. §§ 4.7, 4.20 (2006).  

Neurologic Abnormalities

Under the new criteria, any associated objective neurologic 
abnormalities are to be evaluated separately, under an 
appropriate diagnostic code.  The Board has considered this 
but does not find any objective neurologic abnormalities 
associate with the service-connected back disability.  
Specifically, there is nothing in the private medical records 
or the reports of the veteran's chiropractor which identify 
any ratable neurologic abnormality associated with the back 
disorder.  The April 2005 statement of the VA physician does 
not identify any associated objective neurologic 
abnormalities that could be evaluated separately.  On the 
September 1998 VA examination, the examiner specified that 
his examination showed no neurologic signs of radiculopathy.  
On the November 2003 VA examination, there was found to be 
early lumbar degenerative disc disease with associated back 
pain without any evidence of significant radiculopathy.  A 
January 2006 VA pain clinic note shows that the veteran's 
upper and lower extremity complaints were considered and the 
assessment was HIV neuropathy.  On the June 2006 VA 
orthopedic examination, neurovascular findings in the hips 
and knees were intact.  These reports form a preponderance of 
evidence which establishes that the veteran does not have any 
associated objective neurologic abnormalities.  This means 
that a rating for intervertebral disc disease under the old 
rating code 5293 (2003) is not warranted, nor is a separate 
evaluation under the current criteria for neurological 
abnormalities, 38 C.F.R. § 4.124a (2006).  


Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2006) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2006).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In this case, VCAA had not been enacted at the time of the 
November 1998 rating decision at issue.  Nevertheless, notice 
complying with VCAA requirements was sent to the veteran in 
March 2002 and March 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  The veteran was informed of these provisions 
in September 20006.  Because the claims are denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure to notify 
prejudicial to the veteran.

Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant the claim.  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that the RO has ultimately provided all 
notice required by § 5103(a).  Therefore, any failure to make 
a specific request in the VCAA letter is non-prejudicial, 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  He was told of the many fruitless 
attempts to obtain records from the Social Security 
Administration.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
also conducted medical examinations with respect to the claim 
on appeal.  Therefore, the Board is satisfied that the duty 
to assist has been met. 38 U.S.C.A. § 5103A.  


ORDER

Service connection for a bilateral knee disorder secondary to 
a service-connected low back strain is denied.  

Service connection for a bilateral hip disorder secondary to 
a service-connected low back strain is denied.  

A disability rating in excess of 20 percent prior to 
September 26, 2003, for a chronic low back strain, is denied.  

A disability rating in excess of 40 percent for a chronic low 
back strain is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


